DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 requires a capping layer over the first and/or second electrode; however claim 1 from which claim 11 depends requires that the second electrode forms an outermost surface of the sensor. The only manner in which Applicant’s disclosure as originally filed shows or discloses a capping layer over the second electrode is one in which it completely covers the second electrode and prevents the second electrode from forming an outermost 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by El-Gamal et al. (US 2014/0125359).

Regarding claim 1, El-Gamal et al. disclose a method of manufacturing a relative humidity sensor comprising the steps of: a) providing a first electrode formed from a metallic material (aluminum electrode layer 120 shown as the middle conductive layer in sensing element 2030 in Fig. 20) on or over a substrate (silicon substrate, Id. and par. 0052); b) providing a dielectric layer 130 formed from a non-porous inorganic material (see par. 0049, sensing material may be any of various materials, including various non-porous inorganic materials, e.g. SiC or Si3N4) over the first electrode (see Fig. 20 showing sensing dielectric material layer as second layer from the top on sensing element 2030); c) providing a second electrode formed from a metallic material over the dielectric layer 130 such that the second 

Regarding claim 2, El-Gamal et al. disclose that in the step d) comprises forming the pattern of voids by photolithography and/or dry etching or wet etching (par.0052 and par. 0062, voids are etched by either wet or dry processing; par. 0088, voids and cavity underneath in Fig. 20 are etched).

Regarding claim 3, El-Gamal et al. disclose that the dielectric layer sensing material 130 may be either silicon nitride or silicon carbide (par. 0049, describing all the possible materials that may be used for the sensing material 130).

Regarding claim 4, El-Gamal et al. disclose that the voids have a trench shape (see Fig. 20 and par. 0090, each void is an elongated shape between beam like sensing elements 2030).


Regarding claim 8, El-Gamal et al. disclose that the voids in the second electrode and the dielectric layer 130 have a constant dimension as measured between opposed second electrode surfaces and dielectric layer surfaces extending through the second electrode to the surface of the first electrode (see Fig. 20 where voids are straight and slot shaped).

Regarding claim 11, El-Gamal et al. disclose the method further comprising after the step of forming the pattern of voids, a step of providing a capping layer (Fig. 20, parylene layer 170 formed after voids over part of the electrode layers) over the first and/or second electrode.


Regarding claim 12, El-Gamal et al. disclose a relative humidity sensor comprising:  a substrate (silicon substrate, see base layer in Fig. 20 and par. 0052); a first electrode formed from a layer of metallic material disposed on or over the substrate (aluminum electrode layer 120 shown as the middle conductive layer in sensing element 2030 in Fig. 20); a dielectric layer 130 formed from a non-porous inorganic material disposed over a surface of the first electrode (Fig. 20, sensing layer 130 formed over first electrode layer; see par. 0049, sensing material 130 may be any of various materials, including various non-porous inorganic materials, e.g. SiC or Si3N4); a second electrode formed from a layer of metallic material disposed on or over the dielectric layer, wherein the second electrode is the outermost surface of the sensor (uppermost aluminum electrode layer 120 of sensing element 2030 in Fig. 20 which is an outermost surface of the sensing element and sensor); and a plurality of voids formed through the second electrode and at least a portion of the dielectric layer, wherein the voids extend to expose a surface of the first electrode, and wherein the voids each have the same configuration and are 

Regarding claim 13, El-Gamal et al. disclose that the dielectric layer sensing material 130 may be either silicon nitride or silicon carbide (par. 0049, describing all the possible materials that may be used for the sensing material 130).

Regarding claim 14, El-Gamal et al. disclose that the first electrode may be patterned to include voids (see embodiment of Fig. 20 which is made by depositing electrode layer, dielectric layer 130 and another electrode layer over a substrate, and in which the voids in the layers are further etched all the way through the top electrode layer, the dielectric layer 130, and the lower first electrode layer to the substrate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Gamal et al. (US 2014/0125359) in view of Kameda (JP 2007-278716).

Regarding claims 9 and 10, El-Gamal et al. do teach using a chromium adhesion layer under an electrode layer in certain places and embodiments (par. 0053, step 200C in Fig. 2, chromium layer 140 applied before applying second electrode layer). El-Gamal et al. do not explicitly state that there is a chromium adhesion layer provided under either of the electrode layers in the embodiment shown in Figure 20. However, it is known to use a chromium adhesion layer deposited over a dielectric layer before depositing an aluminum electrode layer. For example, Kameda teaches forming a chromium adhesion layer 21 over a dielectric before forming an aluminum electrode layer on the dielectric (see Abstract). It would have been obvious to one of ordinary skill in the art to use a chromium adhesion layer under either one or both of the first and second electrode layers of El-Gamal in the embodiment of Figure 20, because it promotes better adhesion.


Allowable Subject Matter
Claims 5-7 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 19 and 20 are allowed.

Response to Arguments
Applicant's arguments filed 24 March 2021 have been fully considered but they are not persuasive. Although Applicant has amended claims 1 and 12 so that they no longer read on some of the particular embodiments of El-Gamal used in the previous grounds of rejection, i.e. .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139.  The examiner can normally be reached on M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL M. WEST/Primary Examiner, Art Unit 2861